Harman international

Exhibit 10.27




    Harman International Industries, Inc    8500 Balboa Boulevard           
Northridge, CA  91329            (818) 893-8411

July 1, 2003



Dr. Erich A. Geiger
8323 Octillo Court
Naples, FL  34113


Re:   Employment Agreement (“Agreement”)



Dear Dr. Geiger:



      We are pleased to offer you the position of Chief Technology Officer for
Harman International Industries, Inc. (the “Company”), on the following terms:



Duties and Responsibilities.



General.  Your role as Chief Technology Officer will be to deliver global
technological leadership.  As a member of the Company’s top management team, you
will provide effective counsel to the other members of the top management team
and direct the Company’s worldwide technology organization to assure the
Company’s technical leadership across all business units.



Essential Functions.  Your essential functions will include the following:



Participation as one of the five key corporate leaders of the Company;



Creation and direct leadership of the Harman International Corporate Technology
Council (CTC).  A primary goal of the CTC is to provide the vision and be the
catalyst to identify emerging critical new technologies and ensuring their
appropriate and timely application to specific Company business units;



Development and implementation of a master five-year technology roadmap for each
Company business unit;



Identification, development and growth of the technology talent pool for the
Company, and authoring and implementing an in-depth technology leadership
succession plan for the Company;



Taking on the role as key technology spokesperson for Harman International; and



Developing and implementing a strategic roadmap for the management, protection
and commercialization of the Company’s intellectual property.



(c)  Additional Responsibilities.  You will place your full working capacity at
the disposal of the Company.  The Company reserves the right to assign
additional areas of responsibility to you.  At the request of the Company,
within the framework of this Agreement and your areas of responsibility, you
will also provide services for other subsidiaries of the Company.  You will have
no direct or indirect operating responsibility or authority for any unit of the
Company, notwithstanding any title or office to which you may be appointed,
except for those units specifically assigned to you for such purpose by the
Company, to the responsibility or authority for which you have agreed.



(d)  Compliance with Company Policies.  You will be expected to comply fully
with all policies of the Company applicable to you as an executive officer of
the Company, including those concerning Conflicts of Interest and Securities Law
Compliance.



Reporting Relationships.  You will be accountable to the Vice Chairman and Chief
Executive Officer of the Company for all phases of your activities, or to such
other person as my be designated by the Company.  Reporting to you, directly or
indirectly, will be all Group/Division R&D and/or Technology executives.  You
will advise, consult and coordinate your work with executive officers of the
Company, and with the Group and Division presidents.



Outside Activities.  You will refrain from engaging in any other profit-making
activity or any other activity that might impair your ability to place your full
working capacity at the disposal of the Company, and shall refrain from
participating in any other enterprise, irrespective of the legal form of such
enterprise or the nature of its business.  Inactive participation solely as a
matter of private investment management is, however, permitted.  Service as an
officer, director or member of a supervisory body of any other Company requires
the prior written consent of the Company.



Business Expenses.  The Company will reimburse you for your ordinary and
necessary expenses incurred while engaged on Company business, subject to
documentation and approval in accordance with the Company’s travel policy.



Salary.  Your salary through August 31, 2003 will be at an annualized rate of 
US$812,000 (Eight hundred twelve thousand U.S. Dollars), payable in equal
semi-monthly installments of US$33,833.33 (Thirty-three thousand eight hundred
thirty-three and 33/100ths U.S. Dollars) on the 15th and the last days of each
month, less deductions as required by law or authorized by you.



Additional Benefits.



Automobile.  For the duration of your service under this Agreement you will be
entitled to the use of a Company car during trips to Europe with the latest
technology then being tested by Harman Becker Automotive Systems GmbH, which
automobile shall be provided to you for testing purposes and may also be used
for private purposes.  The Company will bear all costs associated with the
maintenance and use of this vehicle, including any repairs.  You will assign to
the Company any claim against a third party responsible for such repairs.  Your
salary set out in paragraph 2 above includes monthly amounts withheld by the
Company for taxes by reason of the tax benefit to you from the use of such
automobile.  Since you have your own private car in the U.S., no Company
automobile will be provided for your use in the United States.



Bonus.  In addition to your salary you will be eligible for an annual bonus,
based on certain performance parameters and in accordance with the Harman
International Industries, Inc. Management Incentive Compensation Plan, as
decided each year in the sole discretion of the Company.  At full realization of
all performance parameters, the bonus is targeted at 45% of your then base
salary as provided in paragraph 2 above.  You and the Company acknowledge that
this annual gross salary already reflects the parties’ mutual risk in the event
the Company releases you from your obligation to work, and you will therefore
have no right to claim any bonus or pro-rata bonus should the Company (with or
without terminating this Agreement) release you from your obligation to work. 
It is understood and agreed that any bonus payment by the Company shall be
voluntary one-time remuneration, and will not give rise to any future
obligations on the part of the Company.



Deferred Compensation Plan.  Your will also be eligible to participate in the
Harman International Industries, Inc. Executive Deferred Compensation Plan, in
accordance with its terms.



Vacation.  You will receive forty-two (42) annual vacation days.  The date(s) of
vacation as well as the respective vacation period(s) shall be determined by the
Vice Chairman and Chief Executive Officer of the Company.



Disability.  In the event of your disability due to illness not caused by
negligence, or during a medical treatment prescribed by a doctor, or in the
event of any other disability as a result of circumstances beyond your control,
you will retain your entitlement to fixed salary as provided in paragraph 1
above for a period of six months following the onset of such disability. 
Thereafter, you will be entitled to receive the difference between the amount of
any disability benefit paid by any health insurance company and 75% or your net
fixed salary as provided in paragraph 2 above as a gross subsidy for a maximum
period of six additional months.  In the event you have claims against any third
party responsible in whole or in part for such disability, you agree to assign
such claims, up to the amount of the continuing salary payments, to the Company,
and to make available to the Company all information, documents and other
material necessary to permit the assertion of such claims against any such third
party.



Capital-Sum Life Insurance.  The capital-sum life insurance policy in effect
under your former employment agreement with Harman Becker Automotive Systems
GmbH will be maintained in effect on the same basis as at present as provided in
the Becker Employment Agreement (as defined below), and the Company will add to
amounts withheld from your salary for your taxes an additional amount per month
equal to the amount of tax you would otherwise owe by reason of receiving the
benefit to you of the maintenance of such insurance.



Pension Benefit.  In addition to the capital-sum life insurance referred to in
subparagraph 3(f) above, you shall be entitled to a pension benefit to be
calculated as follows:



On February 28, 2004, if you are then employed by the Company, you will become
entitled to an annual gross pension payment (“Annual Pension”) corresponding to
5% of your Eligible Salary.  The Annual Pension shall be increased by a further
5% or your Eligible Salary for each year of service under this Agreement
completed after February 28, 2004.  However, the total Annual Pension shall
under no circumstances exceed 10% of your Eligible Salary.

If you cease to be employed by the Company before attaining age 60, and if the
Company has not terminated your employment for cause, the pension entitlements
to which you were entitled at the time of termination shall be deemed to have
vested.

For purposes of this subsection 3(g), “Eligible Salary” shall mean the average
of your annual base salary in accordance with paragraph 2 above, as earned (A)
during the term of this Agreement, or (B) during the last five years of service
under this Agreement if you have completed five years of service or more under
this Agreement.  Eligible Salary shall not include any other kind of payments,
benefits, bonus or other compensation made or granted to you.

If you are on February 28, 2005 employed by the Company, and if at the time
pension benefits become payable hereunder (a) the sum of what you are entitled
to receive under Sections 9(3) and 9(4) of the managing Director Employment
Agreement dated March 28, 2000 between you and Harman Becker Automotive Systems
GmbH, as amended (the “Becker Employment Agreement) plus the pension benefit you
would otherwise receive under subparagraphs (i) – (iii) above is less than (b)
thirty percent (30%) of the average of your highest five (5) consecutive years
of Eligible Salary from all Harman companies, then you will be entitled to
receive an additional pension benefit equal to the amount of that difference. 

If you are on August 31, 2005 employed by the Company you will also become on
that date entitled to receive an additional annual post-retirement benefit equal
to thirty percent (30%) of the average of your Management Incentive Compensation
plan bonus (only – no other bonuses or compensation of any nature will be
included) during the last five (5) consecutive years of your service as an
employee of the Company, including, for this purpose only, all subsidiaries of
the Company.

The pension benefits payable hereunder shall be paid in twelve (12) equal
monthly installments, commencing on the later of (a) the first day of the month
following the month in which you attain age 60, or (b) the termination of this
Agreement.

In the event of your death, your widow shall be entitled to a widow’s pension,
the amount and payment terms of which shall correspond to the pension
entitlement vested at the time of your death, to be paid during the following
period:

(A) In the event of your death before having attained age 60, for a period of
ten years; or

(B) In the event of your death during or after the month in which you attain age
60, for the period between your death and the month during which you would have
attained age 70.



Death Benefit.  In the event of your death your widow if then living, or if not
as an alternative your legitimate offspring in equal parts, will receive an
amount equal to your monthly salary per paragraph 2 above for the month in which
your death occurred, and for the three months following.  If in the event of
accidental death your widow or your heirs are entitled to insurance benefits per
subparagraph 3(i) below, they shall be obligated to repay such sums to the
Company up to the amount of the salary payments made pursuant to this
subparagraph 3(h).

Accident and Disability Insurance.  The Company will maintain an accidental
death and disability insurance policy, which may be a group insurance policy,
with an insurance company of its choosing and providing the following benefits:

                  accidental death       US$234,000

                  disability                   US$468,000

      Said insurance policy will be maintained by the Company for its own
benefit.  Any benefit received as a result of an insurance contingency under
such policy shall be paid to you, or in the event of your death to your widow if
living, otherwise to your legitimate offspring in equal parts, or to such other
beneficiaries as you appropriately designated to the Company in writing.  Any
such payment shall be deducted from the Company’s payment obligations under
paragraphs 2 and 3(b) above.



Annual Performance Review.  You will receive a formal review of your performance
at least annually, which generally will occur on or around the time that
executive officer salaries are adjusted.



Confidentiality.

You shall maintain in absolute confidence as to third parties, and refrain from
any use except for the Company’s benefit, any and all information, matters and
relationships pertaining to the Company and its subsidiaries that has not been
generally disclosed publicly, especially any and all matters pertaining to
business and other trade secrets, subject to any disclosure that is required by
law, and then only after notifying the Company thereof and providing it with an
opportunity to contest such disclosure.  These obligations of confidentiality
and limited use shall survive the termination of this Agreement.

You will also, at any time upon request of the Company, and without a request to
do so upon termination of this Agreement, return all property of the Company
and/or its subsidiaries, including without limitation records of business and
trade matters regarding the Company and/or its subsidiaries, regardless of
whether you or some other person produce such documents, along with your written
certification that all relevant documents have been returned and that no copies
are in your possession.



Inventions.



All ideas, designs, circuits, schematics, formulas, algorithms, computer
programs, trade secrets, works of authorship, mask works, inventions,
discoveries, developments, improvements, copyrightable materials, processes,
techniques, and related know-how which result from work you perform, alone or
with others, on behalf of the Company or any of its subsidiaries, or from access
to confidential information or property, whether or not patentable,
copyrightable, or qualified for mask work protection (collectively “Inventions”)
shall be the property of the Company and, to the extent permitted by law, shall
be “works made for hire.”  You assign and agree to assign to the Company or its
designee, without further consideration, your entire right, title, and interest
in and to all Inventions, including all rights to obtain, register, perfect, and
enforce patents, copyrights, mask work rights, and other intellectual property
protection for Inventions in the United States and foreign countries; provided,
however, that to the extent compensation for such Inventions is governed by
German law, the provisions of Article 12 of the Becker Employment Agreement (as
defined below) shall apply.

During your employment and thereafter you will, upon the Company’s request,
provide the Company (at its expense) with all reasonable assistance in obtaining
and enforcing patents, copyrights, mask work rights, and other forms of
intellectual property protection in Inventions in any and all countries.  When
requested by the Company you will execute all lawful documents and perform all
other lawful acts which the Company may reasonably deem necessary to carry out
the purposes of this Agreement.



Term.



This Agreement comes into effect on July 1, 2003.

The contractual relationship is established for a fixed term of twenty-six (26)
months and may not be terminated by either party without cause prior to the
expiration thereof.  The earliest effective date of termination of this
Agreement is therefore August 31, 2005.

After August 31, 2005 this Agreement will continue in effect on a month-to-month
basis, and may be terminated at any time after August 31, 2005 by you or the
Company, in the sole discretion of either, upon at least thirty (30) days’
advance written notice to the other.

You or the Company may modify this Agreement only by mutual written agreement.

Either party may, however, terminate this Agreement for material breach by the
other of its terms.

Any notice of termination must be in writing to be effective.

Following any early termination of this Agreement by ether party the Company may
immediately release you from your obligation to work for the Company.

Pursuant to subparagraph 1(f) above, you agree to refrain from any other
activity until termination of this Agreement is fully effective, regardless of
whether the Company has released you from your obligation to work for the
Company.



Additional Provisions.



Prior Agreements Superseded.  This Agreement supersedes all other employment and
similar agreements, including agreements relating to pensions or other benefits,
that you have or heretofore have had with Harman International Industries, Inc.
and/or any of its subsidiaries and affiliates, including without limitation the
Becker Employment Agreement, the January 2, 2001 Employment Agreement with
Harman International Industries, Inc., as amended (the HIII Employment
Agreement”), except the following agreements (only) which shall remain in
effect:  deferred compensation agreements (“Pensionszusage gegen
Gehaltsverzicht”) dated December 16, 1996 (DM3000,000), June 27, 1997
(DM200,000), June 27, 1997 (DM400,000), June 23, 1998 (DM808,000), July 1, 1999
(DM600,000, DM750,000 and DM618,800, a total of DM1,968,800) and August 31, 2000
(DM31,200); the Restricted Stock Agreement effective as of August 15, 2001; and
stock option agreements under the Company’s 1992 Incentive Plan and 2002 Stock
Option and Incentive Plan.  Termination and payment of salary, pension and other
benefits under the Becker Employment Agreement are addressed in a separate
letter of even date herewith.

Arbitration.  Any dispute concerning your employment or its termination shall be
resolved by final and binding arbitration before a neutral arbitrator.  The
arbitrator shall be selected by mutual agreement or in accordance with the
procedures of the American Arbitration Association.  Arbitration shall take
place in Detroit, Michigan unless you and the Company otherwise agree in
writing.

Notice.  Any notice required or permitted under this Agreement shall be made in
writing and sent by personal delivery, overnight courier, facsimile or first
class mail addressed as follows:  if to Company to Harman International
Industries, Inc. 8500 Balboa Blvd., Northridge, CA91329, Attention:  Vice
Chairman and chief Executive Officer; if to you, to Dr. Erich A Geiger, 8323
Ocotillo Court, Naples, FL  34113.  Notice personally delivered or sent via
overnight courier or facsimile shall be effective upon receipt; notice given by
mail shall be effective three business days after deposit in the U.S. mail,
postage paid.

Choice of Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Michigan, U.S.A. without regard to its rules
pertaining to conflict of laws.

Assignment; Complete Agreement.  This Agreement, and any rights, duties, and
obligations hereunder, shall not be assignable, in whole or in part, by either
party hereto without the express written consent of the other party, and any
purported assignment hereof or thereof absent such consent shall be void.  This
Agreement constitutes the entire agreement between the parties relating to the
subject matter hereof, all prior representations and agreements being merged
herein and superseded hereby.

Amendments Must be Written.  No modification, amendment or waiver of any of the
terms hereof shall be effective unless made in writing and executed by the party
to be charged.

Invalidity.  If any portion of this Agreement is deemed by a court of competent
jurisdiction to be invalid or unenforceable then such portion shall be deemed
stricken from this Agreement and the remaining terms shall continue in full
force and effect.  The parties shall replace any provision so invalidated with a
permissible and valid provision which comes closest in economic and legal
content to the invalid provision.



Please acknowledge your understanding of and agreement to the foregoing terms by
signing one copy of this letter in the space provided below and return that
signed copy to me.



Very truly yours,

HARMAN INTERNATIONAL INDUSTRIES, INC.







By:

Bernard A. Girod

Vice Chairman and Chief Executive Officer





















I UNDERSTAND AND AGREE TO THE TERMS SET FORTH ABOVE:









__________________________________

Dr. Erich A. Geiger





